                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

M.B., et al.,                                )
                                             )
                Plaintiffs,                  )
                                             )
        v.                                   )       Case No. 2:17-cv-04102-NKL
                                             )
Jennifer Tidball, et al.,                    )
                                             )
                Defendants.                  )

     ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT

        This matter came before the Court on the Parties’ Joint Motion for Final Approval of Class

Action Settlement. Doc. 304. Having preliminarily approved the settlement agreement of the

parties (the “Settlement Agreement”) (see Doc. 282), reviewed the Report and Recommendation

by the Honorable Lajuana M. Counts, United States Magistrate Judge, who presided over a fairness

hearing on November 20, 2019 (Doc. 316), and considered all relevant factors, the Court hereby

orders as follows: (1) the Settlement Agreement is “fair, reasonable, and adequate,” and meets all

other requirements of the Federal Rules; (2) the Settlement Agreement is finally approved and

entered; and (3) the Court retains jurisdiction for purposes of enforcing the terms as set forth in

the Settlement Agreement. The Court incorporates within this order the terms of the Settlement

Agreement and has executed the Settlement Agreement indicating the Court’s final approval.


        IT IS SO ORDERED:


                                             s/ Nanette K. Laughrey
                                             NANETTE K. LAUGHREY
                                             United States District Judge

Dated: December 5, 2019
Jefferson City, Missouri
